Citation Nr: 0803436	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-39 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a gastrointestinal 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 30 percent for left 
knee arthritis.

6.  Entitlement to a rating in excess of 30 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1974 to December 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision by the Reno RO that granted service 
connection for bilateral knee disabilities, rated zero 
percent, and denied service connection for a gastrointestinal 
disability, tinnitus, and disabilities of the low back and 
right ankle.  In August 2006, the veteran testified at a 
personal hearing before a Decision Review Officer (DRO).  In 
December 2007, a videoconference hearing was held before the 
undersigned.  Transcripts of these hearings are associated 
with the claims file.  In November 2007, the RO increased the 
rating for each knee to 30 percent.

The matters of entitlement to service connection for 
gastrointestinal disability, tinnitus, low back disability, 
and right ankle disability are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDING OF FACT

On December 13, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant of his intent to withdraw his appeal of the denials 
of increased ratings for left and right knee disabilities; 
there is no question of fact or law in these matters 
remaining before the Board.
CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking increased 
ratings for left and right knee disabilities; the Board has 
no further jurisdiction in these matters.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal of the ratings assigned for his 
knee disabilities, no further discussion of the impact of the 
VCAA on these matters is necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed. An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

At the December 2007 Travel Board hearing, the veteran 
confirmed, on the record, that he was withdrawing his appeals 
seeking increased ratings for his bilateral knee 
disabilities.  Hence, there is no allegation of error of fact 
or law for appellate consideration as to these claims.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in these matters, and the appeal must be dismissed.


ORDER

The appeal seeking a rating in excess of 30 percent for left 
knee arthritis is dismissed.

The appeal seeking a rating in excess of 30 percent for right 
knee arthritis is dismissed.


REMAND

The veteran testified that he had substantial noise exposure 
in service associated with his construction work (service 
medical records (SMRs) show he did welding and sheet metal 
work).  He also stated that his tinnitus began in service.  
Since he is competent, as a layperson, to note he has 
ringing, an examination to secure a medical opinion as to 
whether any current tinnitus is related to his service is 
necessary.

The veteran's SMRs note numerous gastrointestinal complaints 
and show assessments of GERD, acute gastroenteritis, pyrosis, 
and possible gastritis or peptic ulcer disease (PUD).  On 
January 2006 VA examination, gastroesophageal regurgitant 
disease was diagnosed; it is unclear whether "regurgitant 
disease" and reflux disease are one and the same.  An 
examination to secure clarifying medical information is 
necessary.

SMRs in August and September 1983 note that the veteran had a 
long history of bilateral ankle injuries and complained of 
recurrent bilateral ankle pain.  The assessments were 
ligament weakness and chronic recurrent bilateral ankle 
sprains.  Although a January 2006 VA examiner found no right 
ankle disability, X-rays were interpreted as showing 
degenerative changes in the right ankle.  In light of the X-
ray changes noted and the complaints and findings reported in 
service, an examination is needed to determine whether the 
veteran has a current right ankle disability that is related 
to his service.

On a number of occasions in service the veteran was 
seen/treated for complaints of low back pain.  There were 
several assessments of low back strain.  Postservice medical 
records reflect that the veteran sustained work related back 
injuries in 2000 and 1998.  While the record contains private 
treatment records associated with the 2000 injury, it does 
not include records pertaining to the 1998 injury.  Those 
records are necessary for a complete historical picture of 
the veteran's low back disability, and must be secured.  
Furthermore, in light of the reports of back complaints in 
service and postservice back injuries, a medical opinion is 
needed to determine whether any of the veteran's current low 
back disability is related to his service.

[The veteran is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence requested in connection with an original 
claim is not furnished within one year of the request, the 
claim will be considered abandoned.]

Accordingly, the case is REMANDED for the following action:

1. The veteran should be asked to 
identify (and provide any releases needed 
to secure records from) any and all 
sources of treatment he received 
following his 1998 work related back 
injury.  The RO should secure for the 
record copies of complete records of such 
treatment.  It should be ascertained 
whether or not the injury generated a 
Workmans Compensation claim and, if so, 
all medical records considered in 
conjunction with the adjudication of such 
claim should be secured, along with a 
copy of the document advising the veteran 
of the determination made.  

2.  The RO should then arrange for the 
veteran to be scheduled for an orthopedic 
examination to determine the nature and 
likely etiology of his right ankle and 
low back disabilities.  The examiner must 
review the veteran's claims file in 
conjunction with the examination, and 
based on such review and examination of 
the veteran, provide opinions as to the 
following:

a.  Is it at least as likely as not (50% 
or better probability) that the veteran's 
right ankle disability is related to his 
service, and specifically the right ankle 
complaints/treatment noted therein.  [The 
examiner should note that degenerative 
changes on X-ray (in January 2006) are 
considered a disability (unless the X-
rays were misread).]

b.  What is/are the diagnosis(es) for the 
veteran's current low back disability?  
Is such disability (or any portion of it) 
at least as likely as not related to his 
service to include back complaints and 
findings noted therein?  If it is 
determined that the veteran's current low 
back disability is in part related to the 
complaints and treatment noted in service 
and, in part, due to intercurrent 
(postservice, work-related) injuries, the 
examiner should further opine as to what 
portion of the current disability is 
related to service (i.e., delineating 
what pathology and/or percentage of 
current impairment is attributable to the 
complaints noted in service and what 
pathology/percentage of current 
impairment is due to postservice 
injury(ies)).  The examiner must explain 
the rationale for all opinions given; if 
any opinion sought cannot be provided 
without resort to speculation, the 
examiner should so indicate, with 
explanation.

3.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to determine the nature and 
etiology of his gastrointestinal 
disability.  The veteran's claims file 
must be reviewed by the examiner 
conjunction with the examination.  The 
examiner should:  (a) Clarify whether 
gastroesphogeal regurgitant disease and 
GERD are one and the same entity (and if 
not what distinguishes the two).  (b) If 
they are separate and distinct disability 
entities, the examiner should opine 
whether the veteran's current 
gastrointestinal disability, however 
diagnosed, is related to the 
gastrointestinal complaints noted/treated 
in service.  The examiner must explain 
the rationale for all opinions given.

4.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


